Citation Nr: 0910673	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of left medial meniscus tear.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a right knee disorder and, if so, whether service 
connection is warranted.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for hypertension and, if so, whether service connection is 
warranted.

4.  Entitlement to service connection for residuals of a 
stroke.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
April 1983.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The March 2005 rating decision also granted increased ratings 
for the Veteran's service-connected back, right ankle, and 
bilateral hearing loss and denied service connection for 
tinnitus.  The Veteran submitted a notice of disagreement as 
to these issues in November 2005.  However, in an April 2006 
statement, he withdrew his appeal with respect to the 
increased rating claims and, in an October 2006 Decision 
Review Officer decision, service connection was granted for 
tinnitus.  Therefore, these issues are no longer in appellate 
status.

In an October 2006 statement, the Veteran submitted a claim 
of entitlement to a temporary total rating based the fact he 
had total knee replacement surgery on his service-connected 
left knee.  It appears that the RO began development of the 
claim and, in the Veteran's representative's March 2009 
Informal Hearing Presentation, he noted that a temporary file 
at the RO had been established, but there was no indication 
of any decision reached in regard to the Veteran's temporary 
total claim.  Therefore, this claim is referred to the RO for 
appropriate action. 

The Veteran's increased rating, service connection, and TDIU 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in August 1984, the RO denied 
entitlement to service connection for residuals of a right 
knee strain and hypertension.

2.  Evidence added to the record since the final RO denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the decision and raises a reasonable possibility 
of substantiating the Veteran's claims for service connection 
for a right knee disorder and hypertension.


CONCLUSIONS OF LAW

1.  The August 1984 RO decision that denied entitlement to 
service connection for residuals of a right knee strain and 
hypertension is final.  38 U.S.C. § 4005(c) (1982) [38 
U.S.C.A § 7105 (West 2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984) [38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2008)].

2.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for a 
right knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for a right knee disorder 
and hypertension is completely favorable and, in that regard, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.  Consideration of the merits of the Veteran's 
claim is deferred, however, pending additional development 
consistent with the VCAA.

The Veteran contends that he currently has a right knee 
disorder as a result of his service-connected left knee 
disability.  Additionally, he alleges that he developed 
hypertension during his military service.  Therefore, the 
Veteran claims that service connection is warranted for both 
disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis and cardiovascular-renal 
disease, to include hypertension, to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In an August 1984 rating decision, the RO denied service 
connection for residuals of a right knee sprain and 
hypertension because, in essence, there was no current 
diagnosis for either disability.  In reaching such decision, 
the RO considered the Veteran's service treatment records, 
private treatment records, and a June 1984 VA examination 
report.  

With respect to his right knee claim, the RO noted that the 
Veteran complained that it was sore and stiff as a result of 
a recent twisting injury in April 1972.  The impression was 
mild strain.  At such time, the Veteran provided a history of 
trauma at age 13, with subsequent pain off and on since such 
time.  At the Veteran's June 1984 VA examination, complained 
of discomfort in both knees when stooping and bending.  
Examination revealed that both patellae showed a slight 
exostosis of the upper lateral borders, but such was 
considered to be developmental.  There was slight crepitus on 
the right knee joint, but no swelling.  

Pertinent to the Veteran's hypertension claim, the RO 
determined that his service treatment records contained no 
reference to high blood pressure.  It was noted that the 
Veteran was hospitalized in March 1980 with complaints of 
chest wall pain after a fall.  Workup revealed no findings of 
cardiovascular disease or hypertension.  On the June 1984 VA 
examination, blood pressure readings were 140/88, 144/90, and 
142/90.  The examiner found no evidence of hypertension. 

Based on the foregoing, the RO determined that the evidence 
of record was negative for high blood pressure and residuals 
of a right knee strain were not found on the last 
examination.  As such, service connection was denied for both 
disorders.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In August 1984, the Veteran was advised of the decision and 
his appellate rights.  No further communication was received 
from him until he filed his application to reopen his claims 
of entitlement to service connection for a right knee 
disorder and hypertension in April 2002.  As the Veteran did 
not timely appeal the August 1984 rating decision, it is 
final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A § 7105 (West 
2002 & Supp. 2008)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984) [38. C.F.R. §§ 3.104, 20.302, 20.1103 (2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Veteran filed his application to reopen his claims of 
entitlement to service connection for a right knee disorder 
and hypertension in April 2002, the definition of new and 
material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the August 1984 rating decision, as relevant, 
additional private treatment records demonstrating current 
diagnoses of a total right knee arthroplasty with tendinitis 
and hypertension.  Additionally, in a June 2006 letter, Dr. 
J.K. stated that the Veteran had been his patient since 1993 
and came to his practice with hypertension.  Dr. J.K. 
indicated that the Veteran reported having hypertension since 
his time in service.  

The Board concludes that, with regard to both claims, the 
evidence received since the prior final denial is new in that 
it was not previously of record.  It is material because it 
is not cumulative and redundant of the evidence of record at 
the time of the prior denial.  As indicated previously, the 
August 1984 rating decision denied the Veteran's claims of 
entitlement to service connection for residuals of a right 
knee strain and hypertension because, in essence, there was 
no current diagnosis for either disability.  The newly 
received evidence reflects current diagnoses of a total right 
knee arthroplasty with tendinitis and hypertension.  The 
Board finds that the new evidence documenting current 
diagnoses tends to prove a previously unestablished fact 
necessary to substantiate the underlying claims of service 
connection for a right knee disorder and hypertension.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the Veteran's claims.  
Accordingly, the claims of entitlement to service connection 
for a right knee disorder and hypertension are reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
right knee disorder is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
hypertension is granted.


REMAND

The Board finds that the Veteran's increased rating, service 
connection, and TDIU claims must be remanded in order to 
afford him additional notice and assistance in accordance 
with the VCAA.

Relevant to the Veteran's increased rating claim, the Board 
notes that he is currently in receipt of a 10 percent 
evaluation for residuals of left medial meniscus tear.  In an 
October 2006 statement, the Veteran advised VA that he 
underwent a total left knee replacement on September 29, 
2006.  VA regulations provide that for one year following the 
implantation of a knee prosthesis, the Veteran is entitled to 
a 100 percent rating and, thereafter, the residuals must be 
rated.  A knee replacement warrants a minimum rating of 30 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Therefore, as the Veteran has demonstrated an increase in 
severity since his last VA examination in February 2005, a 
remand is necessary in order to schedule the Veteran for a VA 
examination in order to assess the current nature and 
severity of his left knee disability.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The Board observes that the outcome of the Veteran's 
increased rating claim could impact his pending claim for a 
TDIU rating.  As such, the claims are inextricably 
intertwined and, before the issue of entitlement to a TDIU 
rating can be addressed on appeal, the Veteran's increased 
rating claim must be addressed.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As such, Board consideration of the 
merits of the Veteran's claim for a TDIU rating is deferred 
pending the adjudication of his increased rating claim.  

The Veteran has alleged that his right knee disorder, 
diagnosed as a total right knee arthroplasty with tendinitis, 
is secondary to his service-connected left knee disability.  
Additionally, his service treatment records show that he was 
diagnosed with a mild right knee strain in April 1972 and 
reported a history of trauma at age 13 with subsequent pain 
on occasion.  Additionally, on an April 1983 examination, the 
Veteran reported having had trouble with a swollen and 
painful right knee.  Therefore, the Veteran should be 
provided a VA examination in order to ascertain the nature 
and etiology of his current right knee disorder.

Relevant to the Veteran's claim of entitlement to service 
connection for hypertension, the Board finds that a remand is 
necessary in order to afford him with a VA examination.  
Specifically, the Veteran alleges that he developed 
hypertension in service and has been treated for such 
disorder since that time.  In this regard, in a June 2006 
letter, Dr. J.K. stated that the Veteran had been his patient 
since 1993 and came to his practice with hypertension.  Dr. 
J.K. indicated that the Veteran reported having hypertension 
since his time in service.  The Board notes that the Veteran 
was discharged from military service in 1983.  Therefore, a 
VA examination is necessary in order to ascertain the nature 
and etiology of his hypertension.  As the Veteran has claimed 
entitlement to service connection for residuals of a stroke, 
such issue is inextricably intertwined with the Veteran's 
hypertension claim and should also be remanded for a VA 
examination to determine whether the Veteran's claimed stroke 
residuals are related to his active service, to include in-
service complaints of chest wall pain in May 1970, March 
1980, and July 1980, or his hypertension.  See Harris, supra. 

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding treatment records.  In this 
regard, the Board notes that the Veteran submitted an 
Authorization and Consent to Release Information to VA form 
(VA Form 21-4142) in November 2002 for records from Dr. W.L., 
Dr. J.K., and Bay Front Hospital.  Records were received from 
Dr. J.K.; however, the address from Dr. W.L. was insufficient 
and Bay Front Hospital informed VA that the Authorization and 
Consent form was out of date.  Additionally, the Veteran 
underwent a total left knee replacement in September 2006 
performed by Dr. W.L.  As such, while on remand, the Veteran 
should be requested to submit a current Authorization and 
Consent form for Dr. W.L. and Bay Front Hospital with 
adequate contact information (the Board notes that the 
Veteran provided a full address for Dr. W.L. in his October 
2006 statement).   Also, the Board notes that the Veteran has 
been receiving treatment through the Bay Pines VA Healthcare 
System.  Therefore, a remand is required in order to obtain 
any outstanding treatment records from Dr. W.L., Dr. J.K., 
Bay Front Hospital, the Bay Pines VA Healthcare System, and 
any other physician which the Veteran identifies as providing 
treatment for any of his claimed disabilities.   

A remand is also necessary in order to afford the Veteran 
appropriate notice under the VCAA.  In this regard, the 
Veteran has not been provided with notice of the information 
and evidence necessary to establish entitlement to service 
connection for his right knee disorder and residuals of a 
stroke on a secondary basis.  See 38 C.F.R. § 3.310.

Additionally, relevant to his increased rating claim, he has 
not been provided with notice consistent with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Specifically, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Id.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Additionally, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Veteran should be advised as to the 
evidence necessary to establish a disability rating and an 
effective date for all claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran legally adequate 
VCAA notice with respect to all of his 
claims.  Pertinent to the secondary 
component of his claims of entitlement to 
service connection for a right knee 
disorder and for residuals of a stroke, he 
should be provided with VCAA notice that 
informs him of the information and 
evidence necessary to substantiate his 
claims under 38 C.F.R. 
§ 3.310. 

With respect to the Veteran's claim of 
entitlement to an increased rating for his 
left knee disability, he should be 
provided with notice of the evidence and 
information necessary to establish an 
increased rating in accordance with 
Vazquez-Flores, supra.  

With respect to all claims, the Veteran 
should be provided with notice of the 
evidence and information necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman, supra.  

2.  The Veteran should be requested to 
provide an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for any private treatment records 
he wishes VA to obtain, to specifically 
include those from Dr. W.L., Dr. J.K., and 
Bay Front Hospital.  Thereafter, any 
treatment records not previously obtained 
from Dr. W.L., Dr. J.K., Bay Front 
Hospital, the Bay Pines VA Healthcare 
System, as well as any other identified 
locations, should be obtained and 
associated with the claims file.  

3.  After completing the above, the 
Veteran should be afforded a VA orthopedic 
examination to determine the current 
nature and severity of his left knee 
disability as well as the nature and 
etiology of his current right knee 
disorder.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected left 
knee disability.  

The examiner should identify each 
currently diagnosed right knee disorder.  
Thereafter, the examiner should offer an 
opinion on the following questions:

(A) Is any currently diagnosed right 
knee disorder proximately due to, the 
result of, or has increased in severity 
as a consequence of the Veteran's 
service-connected left knee disability?  

(B) Did a right knee disorder preexist 
the Veteran's entry to active duty 
service?

If so, based on a review of the 
records, did any preexisting right knee 
disorder undergo an increase in the 
underlying pathology during service, 
i.e., was aggravated during service?

If there was an increase in severity of 
a right knee disorder during service, 
was that increase due to the natural 
progress of the disease?

If the examiner determines that a right 
knee disorder did not preexist service 
the Veteran's entry to active duty, is 
it likely, unlikely, or at least as 
likely as not that any current right 
knee disorder was incurred during 
active service?

(C) Did the Veteran manifest arthritis 
in the right knee within one year from 
his service discharge in April 1983 
and, if so, what were the 
manifestations of that disorder?  

All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the first and second 
directives, the Veteran should be afforded 
a VA cardiovascular examination in order 
to determine the nature and etiology of 
his hypertension and residuals of a 
stroke.  The claims file, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  The examiner should 
state whether or not the Veteran has 
hypertension and identify each currently 
diagnosed residual of a stroke.  
Thereafter, the examiner should offer an 
opinion on the following questions:

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's hypertension was incurred 
during active service?

(B) Did the Veteran manifest 
hypertension within one year from his 
service discharge in April 1983 and, if 
so, what were the manifestations of 
that disorder?  

(C)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's stroke is related to his 
active service, to include in-service 
complaints of chest wall pain in May 
1970, March 1980, and July 1980?

(D)  Was the Veteran's claimed stroke, 
and its identified residuals, 
proximately due to, the result of, or 
has increased in severity as a 
consequence of the Veteran's 
hypertension?  

All opinions expressed should be 
accompanied by supporting rationale.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


